         Case 1:19-cr-00725-JPO Document 185 Filed 03/29/21 Page 1 of 1



                                        The Law Offices Of

                       J o s e p h A. B o n d y

Joseph A. Bondy                                                             1776 Broadway
                                                                            Suite 2000
                                                                            New York NY 10019
Stephanie R. Schuman                                                        Tel 212.219.3572
(Of Counsel)                                                                Fax 212.219.8456

                                                                            josephbondy@mac.com

                                                           March 9, 2021

(By E-Mail and PACER)
Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        We write to request modi cation of Mr. Parnas’ pre-trial release, from home con nement
except for family-care related activities, to a 7:00 pm to 7:00 am curfew, with travel restricted to
the SDFL. Mr. Parnas’s GPS monitoring and all other terms of his release will remain in place.

       The Government and Mr. Parnas’ Pre-Trial Services Of cers have no objection to this request.

       Thank you in advance for consideration of this application.

                                                           Respectfully submitted,

                                                           ______/S/______
                                                           Joseph A. Bondy

cc:    All Counsel (PACER)                                             Granted.
       USPTOs Joshua Rothman (SDNY)                                     So ordered.
       Justin Brownlee (SDFL) (by e-mail)                               3/26/2021




                                                     1
                  fi
                                             fi
                                                                                  fi
